DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cottrell et al. (Pub #US 2012/0016607 A1).
Consider claim 1, Cottrell et al. clearly show and disclose a system for augmented industrial management comprising: a machine tap comprising an input device (240, Fig. 2a) and a sensor connected to an industrial machine for collecting raw performance data from the industrial machine continuously over time about machine function from one or more sensor readings, the raw performance data comprising machine state data [0038]; a machine user interface (111, Fig. 2a) connected to the machine tap comprising a screen and a graphical user interface for collecting and displaying context data on operation of the industrial machine, wherein the machine user interface provides an operator with real-time information on the machine function and queries the operator with one or more tags to obtain enter data on the function of the industrial machine describing the machine state at a particular time [0062]; a server connected to the machine user interface for aggregating the performance data and the context data; an analytics engine, in a processor, for generating analytics data and detecting trends in operator performance based on the performance data and the context data to compare physical parameters against known engineering limits and identify optimized process characteristics of an individual outperforming operator [0054]; an alert engine, in a processor, comprising an algorithm for comparing the performance data, the context data, and the analytics data against a trigger definition, the alert engine creating an alert if the trigger definition is satisfied; and a remote device for receiving the alert created by the alert engine, the alert indicating instructions for the operator comprising the optimized process characteristics to improve operator process performance [0045 and 0049].
Consider claim 2, Cottrell et al. clearly show and disclose the system, further comprising a context tap (environment)connected to the machine user interface for collecting additional context data [0043].

Consider claim 3, Cottrell et al. clearly show and disclose the system, wherein the context data comprises one or more step of manufacturing, identification of the operator at the machine, batch information, information on the primary materials being processed by the machine, work order identification, machine task in progress, and tag describing the machine state at a particular time [0037, 0040].
Consider claim 4, Cottrell et al. clearly show and disclose the system, wherein the machine state data comprises one or more of machine count, machine running speed, and sensor data [0184].
Consider claim 5, Cottrell et al. clearly show and disclose the system, wherein the alert engine comprises a plurality of trigger definitions [0049].
Consider claim 6, Cottrell et al. clearly show and disclose the system, wherein the trigger definition comprises one or more of counts, rates, error (abnormal) codes, and context tags [0038].
Consider claim 7, Cottrell et al. clearly show and disclose the system, wherein the sensor in the machine tap detects one or more of sound pressure, sound power, equipment electrical energy consumption, change in electrical current consumption, temperature, and vibration [0038, 0047, 0184, 0230].
Consider claim 8, Cottrell et al. clearly show and disclose the system, wherein the trigger definition comprises analytics data [0029].
Consider claim 9, Cottrell et al. clearly show and disclose the system, wherein the analytics engine tracks a response time between the alert received at the remote device and a time the alert is addressed [0051].
Consider claim 11, the method steps herein have been performed or executed by the corresponding apparatus in claim 1. Therefore, claim 11 has been analyzed and rejected with regards to claim 1 as set for the above.
Consider claim 12, Cottrell et al. clearly show and disclose the method, wherein the context data is collected at one or more of a machine user interface, enterprise resource system, server, and database [0048].
Consider claim 13, the method steps herein have been performed or executed by the corresponding apparatus in claim 4. Therefore, claim 13 has been analyzed and rejected with regards to claim 4 as set for the above.
Consider claim 14, the method steps herein have been performed or executed by the corresponding apparatus in claim 3. Therefore, claim 14 has been analyzed and rejected with regards to claim 3 as set for the above.
Consider claim 15, Cottrell et al. clearly show and disclose the method, wherein the alert is sent in real-time [0038].
Consider claim 16, Cottrell et al. clearly show and disclose the method, wherein the alert reports a machine performance metric to one or more of the remote device and machine user interface [0029].
Consider claim 19, Cottrell et al. clearly show and disclose a system for performing prescriptive analytics in-augmented industrial management, the system comprising: a memory (database) that stores executable components [0042]; a processor, operatively coupled to the memory, that executes the executable components [0029], the executable components comprising: a machine tap comprising an input device and a sensor connected to an industrial machine configured to receive machine data from the industrial machine and store the machine data on a storage device, wherein the machine data comprises process data relating to an industrial process comprising one or more of machine state, machine count, and machine running speed, the machine data obtained from one or more sensor readings continuously over time [0038]; a machine user interface connected to the machine tap comprising a screen and a graphical user interface configured to collect machine context data on operation of the industrial machine, wherein the machine user interface provides an operator with real-time information on the machine function and queries the operator with one or more tags to obtain data on the function of the machine state at a particular time [0040]; an analytics engine, in a processor, configured to analyze the machine data and the context data to compare physical parameters against known engineering limits and generate analytics data and detect trends in operator performance which identify optimized process characteristics of an individual outperforming operator [0034]; an alert engine, in a processor, comprising an algorithm configured to test a set of trigger conditions against the machine data, context data, and analytics data, and if a trigger condition is met, generate an alert [0038]; and a communication component configured to send the alert to a remote device prescribing an action to improve operator process performance based on the optimized process characteristics [0045].
Consider claim 20, Cottrell et al. clearly show and disclose the system, wherein the alert is communicated in real-time [0038].
Consider claim 21, the method steps herein have been performed or executed by the corresponding apparatus in claim 19. Therefore, claim 21 has been analyzed and rejected with regards to claim 19 as set for the above.
Consider claim 22, Cottrell et al. clearly show and disclose the method, wherein the instructions improves process performance to limit loss or contribute to productivity gain [0051].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (Pub # US 2012/0016607 A1) as applied to claim 9 above, and further in view of Przybylski (Pub # US 2019/0072943 A1).
Consider claim 10, Cottrell et al. teaches similar invention.
Cottrell et al. does not teach the system, wherein the response time is gamified to incentivize shorter response times.
In the same field of endeavor, Przybylski teaches wherein the response time is gamified to incentivize shorter response times [0134] for the benefit of optimizing the process step.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the response time is gamified to incentivize shorter response times as shown in Przybylski, in Cottrell et al. device for the benefit of optimizing the process step.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (Pub # US 2012/0016607 A1) as applied to claim 9 above, and further in view of Lamar (Pub # US 2007/0252675 A1).
Consider claim 17, Cottrell et al. teaches similar invention.
Cottrell et al. does not teach the method, further comprising clearing a tag once the queried machine function information is received from the operator.
In the same field of endeavor, Lamar teaches the method, further comprising clearing a tag once the queried machine function information is received from the operator (Claim 31) for the benefit of remotely reset the machine.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the response time is gamified to incentivize shorter response times as shown in the method, further comprising clearing a tag once the queried machine function information is received from the operator as shown in Lamar, in Cottrell et al. method for the benefit of remotely reset the machine.
Response to Arguments
Applicant’s arguments with respect to claims 1-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687